United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Massena, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-489
Issued: October 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2009 appellant filed a timely appeal of a November 12, 2009 decision
of the Office of Workers’ Compensation Programs affirming the denial of her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on December 17, 2009 in the performance of duty.
FACTUAL HISTORY
On December 31, 2008 appellant, then a 39-year-old rural carrier associate, filed a
traumatic injury claim alleging that on December 17, 2008 she injured her left knee when she
started to fall while stepping out of a truck to deliver packages on her route. She stated that her
left leg extended and twisted as she tried to catch herself. Appellant stopped work on January 6,
2006 and returned on September 9, 2009.

In a January 6, 2009 report, Dr. John Savage Jr., a Board-certified orthopedic surgeon,
noted that on December 17, 2008 appellant stepped out of a mail truck at work when her left leg
twisted and extended outward as she fell. He advised that x-rays did not reveal any fractures or
bony abnormality. Upon examination, Dr. Savage found left knee swelling, mild crepitus and
discomfort on palpation at the medial joint line. He also found that appellant’s left knee could
not fully flex or extend and that she had poor range of motion with locking sensation with
extension. Dr. Savage diagnosed meniscal tear of the left knee.
On January 20, 2009 Dr. Savage diagnosed left knee strain and stated that appellant hurt
her knee while getting out of a truck where she fell on ice. He reviewed diagnostic tests and
noted a small benign cyst in the posteromedial aspect of the left knee at the femoral metaphysis
level. Dr. Savage noted this could be related to interarticular effusion that occurred at the time of
injury. He also noted some chondromalacia of the patella but no evidence of a meniscal tear.
Dr. Savage’s examination revealed tenderness in the suprapatellar region of the quadriceps
insertion. He initially suspected that appellant’s injury was a strain but noted there was no
change in the tissues of this area in a magnetic resonance imaging (MRI) scan that he reviewed.
Dr. Savage submitted additional work status reports advising that appellant was unable to work
due to her left knee condition.
In a December 30, 2008 emergency room report, Dr. Michael Casares, Board-certified in
emergency medicine, noted appellant’s complaint of left knee injury at work 10 days prior from
getting out of a truck. He diagnosed left knee pain.
On February 10, 2009 Dr. Savage noted that appellant originally injured her left knee
through a workers’ compensation issue. He diagnosed continued left knee pain and
recommended arthroscopy.
On March 3, 2009 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such information.
In a March 16, 2009 report, Dr. Savage stated that appellant injured her left knee on
December 17, 2008 after stepping from a truck and twisting her leg. He first treated her on
January 6, 2009 at which time he found effusion, mild crepitus, discomfort upon palpation of the
medial joint and poor range of motion with locking sensation upon extension. A January 20,
2009 MRI scan showed a benign cyst in the posteromedial aspect of appellant’s left knee at the
level of femoral metaphysis. Dr. Savage noted that appellant’s condition had not improved
during her February 10, 2009 visit. He diagnosed unresolved knee pain. Dr. Savage opined that
appellant’s cyst was not the source of her discomfort and that he needed to ascertain the source
by arthroscopy. In an April 7, 2009 attending physician’s report, he indicated that appellant’s
history of injury consisted of knee injury, torn meniscus and internal derangement of the left
knee. Dr. Savage diagnosed internal derangement of the left knee. He checked a box “no”
indicating that appellant had no concurrent or preexisting injury. Dr. Savage also checked a box
“yes” indicating that appellant’s condition was caused or aggravated by her employment activity.
In an April 22, 2009 decision, the Office denied appellant’s claim finding that the
medical evidence did not establish that she sustained a left knee condition as alleged.

2

Appellant requested an oral hearing, which was held on September 14, 2009. In a
statement dated April 27, 2009, she addressed her continued pain and inability to work.
Appellant requested that the Office authorize the recommended arthroscopy. On June 11, 2009
she reiterated her request for surgical authorization.
In a March 31, 2009 report, Dr. Savage stated that appellant injured her knee while
delivering mail for the employing establishment by twisting and falling on her leg. He noted that
the area of cystic or fluid formation on her knee, as shown on the MRI scan, could be related to
the injury but not accurately determined until she underwent an arthroscopy. Dr. Savage also
noted that this area was not related in location to appellant’s pain but could very well be an
effusion as a result of her injury, but that it could also have nothing to do with her injury or pain.
He noted that effusions were often a secondary result of injury and could establish itself as a
result of a causative problem. Dr. Savage explained that appellant clearly had a problem and had
been struggling. He reiterated his diagnosis of internal derangement of the left knee.
Appellant submitted Dr. Savage’s August 10, 2009 surgical report diagnosing
chondromalacia patella of the left knee. Dr. Savage performed an arthroscopy and the left knee
chondroplasty of the patella. On September 1, 2009 he reiterated that appellant’s work situation
initially caused her injury. Dr. Savage found mild swelling and well-healed surgical wounds.
In a November 12, 2009 decision, an Office hearing representative affirmed the April 22,
2009 decision. He found that the work incident had been established but the medical evidence
did not establish that appellant’s left knee condition was causally related to the December 17,
2009 work incident. The hearing representative noted that Dr. Savage had consistently
supported causal relationship between appellant’s left knee condition and her work incident but
that he did not establish a diagnosis until appellant underwent an arthroscopy and such opinion
was not rationalized.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record reflects that on December 17, 2008 appellant started to fall and that her left
leg extended when she attempted to step out of her truck while working. Therefore, the issue is
whether she has submitted sufficient medical evidence to establish that the December 17, 2008
work incident caused her left knee condition. The Board finds that this case is not in posture for
a decision.
The Office found that the medical evidence was insufficient to establish a causal
relationship between a diagnosed medical condition and the claimed event. However, the Board
finds that the medical evidence of record is sufficient to require further development of the case
record.
Reports from Dr. Savage support that appellant’s left knee condition was work related to
the December 17, 2008 incident. For example, in reports dated January 6 and March 16, 2009,
he diagnosed meniscal tear of the left knee and noted that on December 17, 2008 she had stepped
out of a truck when she twisted her left leg. Dr. Savage’s examination also revealed left knee
swelling, mild crepitus, a benign cyst and poor range of motion. On January 20 and March 31,
2009 he reiterated that appellant injured her left knee while stepping out of a truck at work.
Dr. Savage also suggested that the cyst in appellant’s knee was related to interarticular effusion
that occurred at the time of the work-related injury. In a February 10, 2009 report, he opined that
her continued left knee pain was due to her original left knee injury that dealt with a workers’
compensation issue. In an April 7, 2009 attending physician’s report, Dr. Savage diagnosed
internal derangement of the left knee and indicated that this condition was caused by appellant’s
employment incident. He further indicated that appellant had no preexisting left knee injuries.
On September 1, 2009 Dr. Savage opined that appellant’s work situation initially caused her left
knee injury. He also submitted several work status reports advising that appellant was unable to
work due to her left knee condition.

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

Similarly, Dr. Casares’ December 30, 2008 emergency room report supports causal
relationship. He diagnosed left knee pain and reported that appellant injured her left knee from
stepping out of a truck at work.
While none of the medical reports of record contain a completely rationalized opinion,
they raise an uncontroverted inference of causal relationship between appellant’s left knee
condition and the December 17, 2008 work incident. Although the reports are not sufficient to
meet her burden of proof to establish her claim, they are sufficient to require the Office to further
develop the medical evidence and the case record.5 It is well established that proceedings under
the Act are not adversarial in nature and, while the claimant has the burden of establishing
entitlement to compensation, the Office shares responsibility in the development of the evidence
to see that justice is done.6
For these reasons, the Board finds that the case must be remanded for further
development of the medical evidence. On remand, the Office shall obtain a rationalized opinion
from an appropriate Board-certified physician as to whether appellant’s claimed left knee
condition is causally related to the December 17, 2008 work incident. Following this and such
other development as is deemed necessary, the Office shall issue an appropriate merit decision.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained a traumatic injury on December 17, 2008 in the performance of duty.

5

See P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009); see also Horace Langhorne, 29 ECAB
820 (1978).
6

John Carlone, 41 ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 12, 2009 is set aside and the case is remanded for further development
consistent with this decision.
Issued: October 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

